Citation Nr: 0124044	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  98-03 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
ankylosing spondylitis.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
defective vision.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nasal disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
penile disorder.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
rectal disorder.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to November 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in December 1998, a transcript 
of which is of record.

By an October 1999 decision, the Board found that new and 
material evidence had not been presented to reopen the claims 
of service connection for hearing loss, ankylosing 
spondylitis, an acquired psychiatric disorder, defective 
vision, a nasal disorder, a penile disorder, and a rectal 
disorder.  Also, the Board found that the veteran was not 
entitled to a TDIU.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

By a March 2001 Order, the Court, pursuant to a joint motion, 
vacated and remanded the Board's October 1999 decision for 
consideration of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

As indicated in the Introduction, there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) which became law on November 9, 2000.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.

The Board observes that the VCAA appeared to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed.Cir. 1996).  It was specifically 
stated in the VCAA that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C. § 5103A(f) (West Supp. 
2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claims were filed prior to August 29, 2001, and, as such, 
these changes are not applicable in the instant case.  
Nevertheless, VA still has a duty to notify, as well as a 
limited duty to assist established by caselaw prior to the 
enactment of the VCAA.  For the reasons stated below, the 
Board finds that this limited duty to assist necessitates a 
remand.

The record reflects that service connection was originally 
denied for chronic ankylosing spondylitis by a June 1972 
rating decision, as well as an anxiety reaction.  However, 
the record does not reflect that the veteran was notified of 
that determination. 

An October 1979 rating decision denied service connection for 
residuals of a streptococcal infection during service, 
hearing loss, and a nervous condition.  The veteran was 
notified of that decision, but did not file an appeal.  
Similarly, an April 1983 rating decision denied service 
connection for a back disorder, hearing loss, and a nervous 
condition.  The veteran was notified of this decision, but no 
appeal was filed.

Following a March 1984 rating decision, the Board, in a 
February 1985 decision, denied service connection for 
residuals of a streptococcal infection, anxiety neurosis, and 
a back disorder.  

A December 1987 rating decision again denied service 
connection for residuals of a streptococcal infection and for 
a nervous condition.  The veteran was informed of this 
decision, and did not appeal.

The veteran did perfect an appeal to a March 1990 rating 
decision.  After remanding the case in April 1991, July 1992, 
and March 1994, the Board ultimately denied the benefits 
sought on appeal in a March 1997 decision.  In that decision, 
the Board found that that new and material evidence had not 
been presented to reopen claims of service connection for 
hearing loss, a back disorder, and an acquired psychiatric 
disorder.  The Board also denied service connection for 
defective vision, a nasal condition, a penile disorder, and a 
rectal disorder as not well grounded.

As previously mentioned, the October 1999 Board decision 
found that new and material evidence had not been presented 
to reopen the claims of service connection for hearing loss, 
ankylosing spondylitis, an acquired psychiatric disorder, 
defective vision, a nasal disorder, a penile disorder, or a 
rectal disorder, and that the veteran was not entitled to a 
TDIU.

In a brief to the Court, the veteran's attorney contended, in 
part, that the RO did not obtain VA psychiatric records from 
the Marion, Indiana, VA Medical Center (VAMC), as ordered by 
the Board's 1992 remand.  Consequently, it was contended that 
this vitiated the finality of the Board's 1997 decision with 
respect to the psychiatric claim under Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).

With respect to this contention, the Board notes that July 
1992 remand directed the RO, in part, to "...obtain the 
veteran's complete treatment folder, or copies thereof, from 
the [VAMCs] in Fort Wayne and Marion, Indiana."  The 
evidence on file reflects that, following the Board's remand, 
the RO sent requests for medical records to both the Fort 
Wayne and Marion VAMCs.  In a May 1993 Supplemental Statement 
of the Case (SSOC), the RO noted it had received additional 
copies of the veteran's records from the Fort Wayne VAMC in 
December 1992, and that these additional records covered the 
period from September 1975 to November 1992.  Further, the RO 
provided a summary of these records in the SSOC.  Among other 
things, it was noted that the veteran was hospitalized in 
September 1975 with the primary complaint of "nerves," and 
a provisional diagnosis of phobic neurosis.  It was noted 
that he had been followed continuously for his nervous 
condition over the years; that he was diagnosed as having an 
obsessive-compulsive disorder during a period of 
hospitalization in 1988; and that records from November 1992 
noted that paranoid ideas were less prominent, and that he 
was having some vague discomfort from his medication.

The Board's March 1994 remand also noted that the RO had been 
requested in July 1992 to obtain all records of treatment for 
the veteran from the Fort Wayne and Marion VAMCs.  Moreover, 
it was stated that, pursuant to such request, the veteran's 
VA medical records folder was obtained which contained 
medical records from both the Fort Wayne and the Marion 
facilities.  

Based on the foregoing, it appears that the RO did 
substantially comply with the Board's July 1992 remand 
directive to obtain additional medical records from the VAMCs 
located in Fort Wayne and Marion, Indiana.  Nevertheless, it 
does not appear that these records are part of the current 
record assembled for the Board's review.  Granted, there are 
VA medical records from October 1975 to March 1976 which 
reflect treatment for phobic neurosis, and for the 1988 
period of hospitalization.  However, the Board finds no VA 
medical records on file dated in September 1975 and/or 
November 1992, which reflect the information noted in the May 
1993 SSOC.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
See also VAOPGCPREC 12-95.  This duty to obtain VA medical 
records applies in circumstances where a claimant is seeking 
to reopen a previously denied claim.  Furthermore, 38 C.F.R. 
§ 3.156(a) requires that, when determining whether new and 
material evidence has been submitted, that there be a finding 
as to whether the additional evidence "by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  (Emphasis added).  Since 
it appears that there were additional records reviewed at the 
time of the last prior decision that are not part of the 
current evidence assembled for the Board's review, a remand 
is required.

The Board acknowledges that, as summarized in the May 1993 
SSOC, the VA medical records from September 1975 to November 
1992 only appear to apply to the psychiatric disorder claim.  
However, in circumstances such as these, the Board will not 
speculate as to the probative value, if any, of VA medical 
records not on file.

The Board further notes that the outcome of the new and 
material evidence claims may affect the veteran's TDIU claim.  
In the October 1999 decision, the Board denied the TDIU claim 
on the basis that the veteran did not have any service-
connected disabilities.  Thus, if the one or all the service 
connection claims the veteran seeks to reopen is granted on 
remand, he may be entitled to a grant of TDIU as a result 
thereof.  Consequently, the Board concludes that the TDIU 
claim is inextricably intertwined with the claims to reopen.  
Therefore, the Board will defer making a decision on the TDIU 
claim until the requested development has been completed.

Since it has already been determined that a remand is 
necessary, the Board is of the opinion that the RO should 
address in the first instance whether any additional 
notification or development action is required under the VCAA 
regarding the issues on appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain any additional 
medical records from the VAMCs located in 
Fort Wayne and Marion, Indiana.  Of 
particular importance are any records not 
on file for the period from September 1975 
to November 1992.

2.  The RO should address in the first 
instance whether any additional 
notification or development action is 
required under the VCAA regarding the 
issues on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107, and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), to be 
codified at 38 C.F.R. § 3.159.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished an SSOC and an opportunity to respond.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


